Not for Publication in West's Federal Reporter
       Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                     For the First Circuit

Nos. 01-2159
     01-2610

                         UNITED STATES,

                            Appellee,

                               v.

                      ARTHUR D'AMARIO, III,

                      Defendant, Appellant.


          APPEALS FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF RHODE ISLAND

        [Hon. Joseph A. DiClerico, U.S. District Judge]*
        [Hon. Steven J. McAuliffe, U.S. District Judge]*


                             Before

                   Stahl, Senior Circuit Judge,
                Lipez and Howard, Circuit Judges.


     Arthur D'Amario, III on brief pro se.
     Margaret E. Curran, United States Attorney, and Donald C.
Lockhart, Assistant U.S. Attorney, on brief for appellee.



                         March 12, 2003


*Of the District of New Hampshire, sitting by designation.
             Per Curiam.      In Appeal No. 01-2159, Arthur D'Amario,

 III, has appealed a district court order denying his motion to

 recover     postconviction       investigative        expenses       D'Amario

 incurred.     In    Appeal    No.    01-2610,    D'Amario    has     appealed

 district court orders denying his motion for a new trial and

 his motion to modify the conditions of his supervised release.

 We reject the government's contention that the notices of

 appeal were untimely filed and affirm the district court

 orders.1

 Appeal No. 01-2159

             After   his   conviction,      D'Amario     hired    a   private

 investigator.       After we affirmed that conviction, D'Amario

 proffered the paid $1000 invoice to the district court and

 sought to have the government reimburse him for the money he

 had spent. The district court denied the motion, reciting that

 its pretrial approval of investigative expenses did not cover

 these   expenses    and   that      D'Amario    had   not   obtained    prior

 approval before incurring these postconviction expenses.

             There was no abuse of discretion in denying this

 motion for reimbursement.           See United States v. Manning, 79

 F.3d 212, 218 (1st Cir.) (reciting standard of review), cert.

 denied, 519 U.S. 853 (1996). The court was correct in reciting



    1
      We deny D'Amario's motion to consolidate these                    instant
appeals with United States v. D'Amario, No. 02-2354.

                                      -2-
that D'Amario had failed to obtain preapproval and D'Amario

provides    no   authority    for    his   bare     assertion     that    he    is

entitled to reimbursement.           Moreover, contrary to D'Amario's

current contention, the pretrial expenses that had received

preapproval, in fact, were incurred and were paid.

            When D'Amario filed his motion for reimbursement, he

did not ask that the district court judge (Judge DiClerico)

recuse himself from ruling on it. On appeal, D'Amario contends

that Judge DiClerico should have recused himself, sua sponte.

Assuming,    without     deciding,      that   the       issue   is   properly

preserved, there is no point in granting D'Amario's requested

relief, i.e., a remand for reconsideration by another judge.

This   is   so   whether    the     standard   of    review      is   abuse     of

discretion, see In re Allied-Signal Inc., 891 F.2d 967, 970

(1st Cir. 1989), cert. denied, 495 U.S. 957 (1990), or error of

law (plain or otherwise), see United States v. Antar, 53 F.3d

568, 573 (3rd Cir. 1995).         D'Amario did not obtain preapproval

for his after-conviction incurrence of $1000 in expenses for

investigative services.        No judge could conclude otherwise.

            We affirm the July 30, 2001 order of the district

court denying the motion for reimbursement of expenses.

Appeal No. 01-2610

            While   we     ordinarily      review    a    challenge      to    the

imposition of conditions of supervised release for abuse of


                                     -3-
discretion, D'Amario did not object to any of the conditions

either at sentencing or on direct appeal and, thus, we would

review for plain error.       See United States v. Allen, 312 F.3d

512, 514 (1st Cir. 2002).          The standard of review can not be

more generous where here D'Amario is challenging not the

imposition of conditions of supervised release but the district

court's subsequent refusal to modify certain conditions of

supervised release.        D'Amario's current challenge does not

establish    plain   error    in   the    district   court's    denial   of

D'Amario's   motion   to     modify   conditions     of   his   supervised

release.

            There was no manifest abuse of discretion in denying

D'Amario's new trial motion.          See United States v. Desir, 273

F.3d 39, 42 (1st Cir. 2001). D'Amario's arguments on appeal do

not convincingly suggest that the proffered "evidence" was

newly discovered, obtained with due diligence, or material to

the criminal charge.

            We affirm the October 30, 2001 orders of the district

court denying the motion for a new trial and the motion to

modify the conditions of supervised release.




                                    -4-